DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,148 (hereinafter “PAT148”). 
Although the conflicting claims are not identical, the invention as claimed in the instant application is fully disclosed in the PAT148 and they are not patentably distinct from each other. 
Claims 1 and 4 of the Instant Application is anticipated by Pat148 claim 1 in that claim 1 of the Pat148 contains all the limitations of claims 1 and 4 of the instant application. Claims 1 and 4 of the instant application therefore is not patently distinct 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 – 5, 8-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 10394503).

Regarding claim 1, Kobayashi teaches an information processing apparatus in which an application has been installed comprising: 
one or more processors configured (fig. 1 and 2), by executing the installed application, to: 
acquire, from an image forming apparatus, an identifier that has been registered to the image forming apparatus (col.9 Lines:10-20: one-click icon information storage unit 260 and the setting history information storage unit 262 may be independently synchronized with each other between the client device 190 and the server device 150, or may be synchronized in one direction) in association with a plurality of settings (fig. 5: 208 and fig. 5: one-click icon); 
display a print setting screen based on the acquired the identifier (fig. 5); 
receive a user operation for selecting the acquired identifier via the displayed setting screen (fig. 5); and 
transmit, to the image forming apparatus, print data for instructing the image forming apparatus to execute processing that is based on the plurality of settings 

Regarding claim 2, Kobayashi teaches the information processing apparatus according to claim 1, wherein the installed application instructs the information processing apparatus to display the print setting screen (fig. 5). 

Regarding claim 4, Kobayashi teaches an image forming apparatus comprising: one or more processors configured to: 
receive an instruction for registering an identifier in association with a plurality of settings via a network (308 in fig. 5 and col.9 Lines:10-20: one-click icon information storage unit 260 and the setting history information storage unit 262 may be independently synchronized with each other between the client device 190 and the server device 150, or may be synchronized in one direction); 
register, based on the received instruction, the identifier in association with the plurality of settings (fig. 5: 304: one-click icon name: standard setting, intensive..); 
receive a request from an information processing apparatus (fig. 5); 
transmit, in response to the received request, the registered identifier to the information processing apparatus (fig. 5 and col.9 Lines:10-20: one-click icon information storage unit 260.. the content held by the setting history information storage unit 262 may be integrated into the server device 150); 

execute the processing based on the received print data (110 in fig. 15). 

Regarding claim 5, Kobayashi teaches the image forming apparatus according to claim 4, wherein the transmitted identifier is displayed on a display of the information processing apparatus (fig. 5). 

Regarding claim 8, claim 8 recited similar limitations as claim 4, therefore it is reject for the same reason as claim 4.

Regarding claim 9, Kobayashi teaches the image forming apparatus according to claim 8, wherein the application instructs the information processing apparatus to display the identifier (fig. 5). 

Regarding claim 10, Kobayashi teaches the image forming apparatus according to claim 9, wherein the application instructs the information processing apparatus to receive a user operation for selecting the identifier received from the image forming apparatus (fig. 5). 

Regarding claim 11, Kobayashi teaches the image forming apparatus according to claim 10, wherein the received print data for instructing the image forming apparatus 

Regarding claim 14, Kobayashi teaches the image forming apparatus according to claim 13, wherein the one or more processors are further configured to: specify the plurality of print settings based on the identifier included in the received print data (fig. 5); and execute the processing based on the specified the plurality of print settings (110 in fig. 15). 

Regarding claim 15, Kobayashi teaches the image forming apparatus according to claim 8, wherein the identifier is a name which is input by a user (fig. 5). 

Regarding claim 16, the structural elements of apparatus claim 4 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 17, the structural elements of apparatus claim 5 perform all of the steps of method claim 17. Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 5.

Regarding claim 18, the structural elements of apparatus claim 6 perform all of the steps of method claim 18. Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 4 above, and further in view of Suzuki et al. (US 20150363144).

Regarding claim 6, Kobayashi does not explicitly disclose the image forming apparatus according to claim 4, wherein the received request is a request for acquiring capability information of the image forming apparatus. 
Suzuki teaches the image forming apparatus according to claim 4, wherein the received request is a request for acquiring capability information of the image forming apparatus (p0152). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi, and to include wherein the received request is a request for acquiring capability information of the image forming apparatus, in order to print document with supported functionality of the printer.

Regarding claim 12, Kobayashi in view of Suzuki teaches the image forming apparatus according to claim 8, wherein the received request is a request for acquiring capability information of the image forming apparatus (p0152). 
The rational applied to the rejection of claim 6 has been incorporated herein.

Regarding claim 19, the structural elements of apparatus claim 6 perform all of the steps of method claim 19. Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 6.

Claims 3, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 1, 4 and 8above, and further in view of Oonami (US 20150277827).

Regarding claim 3,  Kobayashi does not teach the information processing apparatus according to claim 1, wherein the print data includes the selected identifier. 
Oonami teaches the information processing apparatus according to claim 1, wherein the print data includes the selected identifier (402-403 in fig. 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi, and to include, wherein the print data includes the selected identifier, in order to provide print system by which an operating system (OS) equipped with a printer driver supporting limited functions is enabled to operate multiple functions of a printer suggested by Oonami (p0003). 


Regarding claim 7, Kobayashi in view of Onnami teaches the image forming apparatus according to claim 4, wherein the received print data includes the transmitted identifier (402-403 in fig. 16). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 13, Kobayashi in view of Onnami teaches the image forming apparatus according to claim 8, wherein the received print data includes the identifier (402-403 in fig. 16). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677